DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.
3. Applicant's arguments and amendments to the claims presented in the reply of 10 June 2022 have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn.  This action is made final.
Claim Status
4.  Claims 1, 2, 4-6, 8-15, 18-19, 21-26, and 28-33 are pending and have been examined herein. 
New Claim Objections
5. Claim 8 is objected to because of the following informalities: 
In clam 8, an “and” should be inserted prior to “determining a total amount of cfDNA in the enriched fraction.”  Appropriate correction is required.
Maintained / Modified Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-6, 8-15, 18-19, 21-25, and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. Claim 9 recites the correlation between the quantity of cfDNA fragments) comprising the tumor specific somatic mutations (i.e., the amount of ctDNA fragments in the fluid sample of a patient) and tumor burden in the patient. That is, claim 9 recites “wherein the determined amount of DNA fragments reflects the tumor burden of the patient.” As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Claims 1, 2, 4-6, and 8-15 require oligonucleotides that hybridize to tumor-specific mutations, wherein the tumor-specific mutations have been identified by comparing a genomic DNA sequence from a solid tumor sample obtained from the patient and a genomic DNA sequence from a non-tumor sample of the patient. While the identifying and comparing steps are recited in the past tense, these processes are still required by the claims. The identifying and comparing steps are essential to the claims because the claims require that the oligonucleotides are used to enrich cfDNA fragments from a fluid sample of a cancer patient wherein the cfDNA fragments comprise the somatic mutations. Neither the specification nor the claims define how “identifying” or “comparing” are accomplished. As broadly recited these steps may be accomplished by mental processes, such as by reviewing a sequencing printout  or report regarding the sequence of tumor DNA and non-tumor DNA of a cancer patient to identify a mutation that is a somatic mutation and comparing the somatic mutations identified in the tumor DNA to the non-tumor DNA of the cancer patient. Such mental process steps thereby constitute an abstract idea / process.
Similarly, claims 18, 19, 21-25 and 28 recite comparing genomic DNA from tumor samples to non-tumor samples of a patient to “establish” (i.e., identify) a plurality of tumor-specific mutations. For the reasons stated above, the comparing and establishing/identifying steps may be accomplished mentally and are considered to be the judicial exception of an abstract idea.
Claims 8, 9 and 33 recite “determining” the total amount of cfDNA in the fluid sample (claim 8), “determining” the total amount of ctDNA in the sample (claim 8), “determining” the amount of DNA fragments comprising a subset of somatic mutations (claim 9), and “determining” the amount of cfDNA fragments that are ctDNA fragments (claim 33). Neither the specification nor the claims provide a limiting definition for how “determining” is accomplished. As broadly recited, the determining steps may be accomplished mentally by reading information in a report or database regarding the amount of ctDNA in the sample, cfDNA in the sample, the amount of DNA fragments with the subset of somatic mutations, or the amount of cfDNA fragments that are ctDNA fragments, or  mentally calculating the amount of cfDNA in a sample, the amount of ctDNA in a sample, DNA fragments with a subset of somatic mutations, or the amount of cfDNA fragments that are ctDNA fragments based on data provided. Such mental process steps thereby constitute an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of DNA in fluid samples with oligonucleotides and enriching for DNA fragments bound to the oligonucleotides, as well as sequencing the enriched DNA fragments are part of the data gathering processes. These steps do not practically apply the judicial exception(s).
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The clams recite steps of extracting cfDNA from a fluid sample, including a blood plasma or serum sample, contacting cfDNA with oligonucleotides to thereby selectively enrich the cfDNA fragments bound to the oligonucleotides and sequencing enriched cfDNA fragments.  However, methods of extracting cfDNA and hybridizing oligonucleotides to cfDNA to selectively enrich for cfDNA bound to the oligonucleotides, as well as sequencing cfDNA, were well-known, routine and conventional in the prior art, as were methods of using a plurality of probes that hybridize to mutations to sequence DNA (i.e., targeted sequencing). This fact is evidenced by the teachings in the specification (e.g., at para [0098-0099], [0199], [0205] and [0214]; note that paragraph numbering herein is with respect to the published application). For instance, para [0098] states “the disclosure contemplates methods for enriching a target sequence in a region of interest. Enrichment techniques are known in the art. See, e.g., WO2013/112923; Mertes et al., Targeted enrichment of genomic DNA regions for next-generation sequencing, Briefings in Functional Genomics, vol. 10(6), pp. 374-386 (2011). Exemplary enrichment techniques include, but are not limited to, hybrid capture, selective circularization (also referred to as molecular inversion probes (MIP)), and PCR amplification of targeted regions of interest. Hybrid capture methods are based on the selective hybridization of the target genomic regions to user-designed oligonucleotides.”
See also Diehn et al and Newman et al, discussed in detail below.
Furthermore, the combination of additional elements was routine as evidenced by the teachings of Wagle et al. (Cancer Discovery. 2012. 2(1):82-93, and supplementary data; cited in the IDS of 6/10/22). Wagle discloses methods of enriching for nucleic acids comprising somatic tumor-specific mutations by performing hybrid capture / enrichment using biotinylated polynucleotides comprising somatic mutations on genomic and tumor nucleic acid samples, sequencing the enriched / captured nucleic acids, and then comparing the sequences from the samples to determine which sequence variations were germline and which were tumor-associated (see e.g., p. 84, and p. 91, col. 2; and Table 1). Wagle states that “detection of point mutations and indels by targeted massively parallel sequencing has become increasingly common" (page 84, column 2, last paragraph). 
Similarly, Raymond et al (U.S. 20160053301, filed 8/22/14; cited in the IDS of 6/10/22) teaches methods for analyzing cfDNA for the presence of somatic mutations derived from tumor DNA (e.g., para [0350]).  Raymond teaches extracting cfDNA from a fluid sample from a patient who has cancer; contacting the cfDNA with probes comprising tumor-associated somatic mutations to enrich for cfDNA with the tumor-associated somatic mutations; and sequencing the enriched / captured cfDNA containing the tumor-associated somatic mutations (e.g., para [0003], [0022], [0082], [0141], [0170] and [0350-0351]).Therefore, the steps individually and in combination would have been considered routine and conventional.
Additionally, MPEP 2106.05(d) II states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response argues that the claims are not “directed to” a law of nature or mental process and based on this finding there is no need to proceed to step 2b of the analysis. 
However, for the reasons discussed in detail in the above rejection, the claims do recite a law of nature and mental processes / abstract processes and thereby do recite judicial exceptions. Additionally, regarding Applicant’s argument pertaining to “directed to,” MPEP 2106.04II states:
1. Prong One
Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim….

If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two.” (Emphasis added)

The response argues that the recited features of the claims were not well-known, routine or conventional in the prior art. It is stated that: 
“Prior to the time this application was filed, it was not a routine or conventional practice to enrich the DNA from a patient's tumor based on somatic mutations that are specific to the patient's tumor. The claimed process of using a plurality of oligonucleotides designed specifically to enrich for such somatic mutations for the patient's tumor is nowhere taught in the cited art of record. Indeed, there is zero evidence on the record that the claimed methods - when considered as a whole - were known or practiced at all, much less routinely or conventionally.”

These arguments have been fully considered but are not persuasive. Step 2B of the analysis does not ask whether the claims as a whole were disclosed  in the prior art or known and routinely practiced. Rather, Step 2B of the analysis considers whether the non-patent-ineligible elements / steps of the claim, whether alone or in combination, were well-known, routine and conventional in the prior art. For the reasons discussed in detail in the above rejection, the teachings in the specification and prior art establish that it was well-known, routine and conventional in the prior art to perform methods of hybrid capture to enrich for target nucleic acids. In particular, the prior art of Diehl, Wagle and Raymond have been cited to establish that the additional elements of hybridizing oligonucleotides to DNA present in body fluid samples, including plasma and serum, and targeted sequencing of the nucleic acids bound by the oligonucleotides were well-known, routine and conventional in the prior art. 
New Claim Rejections - 35 USC § 112(b)
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 26 and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A. Claim 9 is indefinite over the recitation of “the subset of tumor-specific somatic mutations” because this phrase lacks proper antecedent basis. While the claim previously refers to tumor-specific somatic mutations, the claim does not previously refer to a subset of the tumor-specific somatic mutations and it is unclear as to what constitutes the subset of tumor-specific somatic mutations.
B. Claims 26 and 28-33 are indefinite over the recitation in claim 26 at step (c) of “the predetermined subset of tumor-specific somatic mutations.” The claims previously refer to a predetermined set of tumor-specific somatic mutations but not to a subset of tumor-specific somatic mutations. It is unclear as to whether there is a distinction between the set of tumor-specific somatic mutations and the subset of tumor-specific somatic mutations, and if so it is unclear as to how the set of tumor-specific somatic mutations is distinct from the subset of tumor-specific somatic mutations.
Maintained / Modified Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-6, 8-15, 18-19, 21-26, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehn et al (WO 2014/151117, published 9-25-14; cited in the IDS).
Diehn teaches a method comprising: assaying genomic DNA from a solid tumor tissue of a cancer patient and identifying a set of somatic mutations by comparing the genomic DNA from the solid tumor of the patient to a reference germline sample, which reference germline sample may be a non-tumor sample of the patient (thereby identifying tumor-specific somatic mutations); determining nucleic acid probe sequences that are capable of detecting the identified somatic mutations; contacting cfDNA from a plasma sample of the patient with the determined nucleic acid probes and capturing the hybridized cfDNA to thereby enrich DNA fragments in the cfDNA that comprise one or more of the somatic mutations; and analyzing the captured / enriched DNA fragments by performing a sequencing assay to detect the tumor-specific somatic mutations (see, e.g., Figures 1A, 6 and 22; and para [0021], [0059],[0265], [0270-0271], [0437], [0483], [0508], [0666], [0670], [0686-0687], [0740], [0767], [0783] and [0811]). 
For instance, Diehn states:
[0021] Selecting the cfNA may comprise (i) hybridizing the cell-free nucleic acid sample to a plurality of selector set probes comprising a specific binding member; (ii) binding hybridized nucleic acids to a complementary specific binding member; and (iii) washing away unbound DNA.

Diehn teaches that the selector set may be a personalized selector set (para [0261] and further states:
 “[0270] Further disclosed herein are methods of producing a personalized selector set. The method may comprise (a) obtaining a genotype of a tumor in a subject; (b) identifying genomic regions comprising one or more mutations based on the genotype of the tumor; and (c) producing a selector set comprising at least one genomic region.”
“[00437] Further disclosed herein are methods of producing a selector set. The method may comprise (a) obtaining sequencing information of a tumor sample from a subject suffering from a cancer; (b) comparing the sequencing information of the tumor sample to sequencing information from a non-tumor sample from the subject to identify one or more mutations specific to the sequencing information of the tumor sample; and (c) producing a selector set comprising one or more genomic regions comprising the one or more mutations specific to the sequencing information of the tumor sample.”

Regarding the reference genome, Diehn states:
“[00717] The selector sets created according to the methods described herein may be useful in the analysis of genetic alterations, particularly in comparing tumor and genomic sequences in a patient with cancer. As shown in Figure 2, a tissue biopsy sample from the patient may be used to discover mutations in the tumor by sequencing the genomic regions of the selector library in tumor and genomic nucleic acid samples and comparing the results.
[00718] To develop such a dataset, a sample of tumor cells or known tumor DNA may be obtained, which is compared to a germline sample. Preferably although not necessarily, a germline sample may be from the individual.
[00719] To "analyze" may include determining a set of values associated with a sample by determining a DNA sequence, and comparing the sequence against the sequence of a sample or set of samples from the same subject, from a control, from reference values, etc. as known in the art.”

In Example 2, beginning at para [00849], Diehn teaches designing a personalized selector set that targets “somatic aberrations” present in the tumor of the patient, which are identified as tumor-specific by comparison of the patient’s tumor DNA to a germline (i.e., non-tumor) sample of the patient (para [00851]). Diehn teaches “The personalized selector would then be applied for capture of the fragments of interest, sequenced and analyzed in the same manner as the 'off-the-shelf CAPP-Seq workflow, allowing the tracking and quantitation of those mutations originally discovered in the primary tumor within the corresponding cfDNA” (para [0851]).
Claim 89 of Diehn recites:

    PNG
    media_image1.png
    321
    786
    media_image1.png
    Greyscale

Diehn  teaches use of this method to monitor tumor burden or progression of disease or response to treatment (e.g., para [0016] and [0118]).
Diehn does not exemplify as a single embodiment a method which comprises each of the steps of present claim 1. However, as set forth above, Diehn does teach each of these method steps and teaches the use of these steps to obtain a personalized method of detecting tumor-specific somatic mutations in a patient so as to detect tumor burden in the patient or monitor progression of disease or response to treatment in the patient. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the individual embodiments taught by Diehn including the steps of contacting DNA from a fluid sample, including a plasma or serum sample, with a plurality of oligonucleotides, and selectively enriching cfDNA fragments from the fluid sample that hybridize to one or more of the plurality of oligonucleotides, wherein the individual oligonucleotides in the plurality of oligonucleotides comprise a nucleotide sequence capable of hybridizing to cfDNA fragments comprising a tumor-specific mutation, wherein the individual oligonucleotides are capture probes and/or are used for amplifying cfDNA fragments, and wherein the tumor-specific somatic mutations are identified by sequencing genomic DNA from a solid tumor sample of the patient and genomic DNA from a non-tumor sample of the patient and comparing the genomic DNA from the solid tumor sample of and genomic DNA from the non-tumor sample of the patient.
Regarding claims 2 and 19, Diehn teaches sequencing the captured DNA fragments to identify the presence of one or more of the tumor-specific mutations (e.g. para [0019] and [0021]).
Regarding claim 4, cfDNA present in plasma and serum of a patient with cancer comprises both ctDNA derived from the solid tumor and cfDNA not derived from the solid tumor.
Regarding claim 5, Diehn teaches that the sample is a plasma or serum blood sample (para [0046] and [0722]), which thereby is a sample substantially free of cells.
Regarding claim 6, Diehn teaches separating / extracting cfDNA from the blood plasma or serum sample (e.g. para [0683] “The step of obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer may also include the process of extracting a biological fluid or tissue sample from the subject with the specific cancer”).
Regarding claim 7, as discussed above, the method of Diehn identifies tumor-specific somatic mutation in the enriched / captured DNA fragments and thereby identifies DNA fragments that are associated with ctDNA of the solid tumor.
Regarding claim 8, Diehn teaches determining the total quantity of ctDNA and the total quantity of cfDNA (e.g., para [0045] and [0366])
Regarding claim 9, Diehn states “[00118] Further disclosed herein are methods of assessing tumor burden in a subject in need thereof. The method may comprise (a) obtaining sequence information on cell-free nucleic acids derived from a sample from the subject; (b) using a computer readable medium to determine quantities of circulating tumor DNA (ctDNA) in the sample; (c) assessing tumor burden based on the quantities of ctDNA; and (d) reporting the tumor burden to the subject or a representative of the subject.”
Further regarding claims 9, 26 and 28-32, to any extent that these claims require a subset of tumor-specific somatic mutations,  Diehn does not exemplify the recited method as a single embodiment. However, Diehn does teach:
[0057] Using the sequence information may comprise detecting one or more mutations. The one or more mutations may comprise one or more SNVs, indels, fusions, breakpoints, structural variants, variable number of tandem repeats, hypervariable regions, minisatellites, dinucleotide repeats, trinucleotide repeats, tetranucleotide repeats, simple sequence repeats, copy number variants or a combination thereof in selected regions of the subject's genome….Using the sequence information may comprise detecting two or more of SNVs, indels, copy number variants, and rearrangements in selected regions of the subject's genome.”

Diehn also states:
[00557] The selector sets disclosed herein may be rationally designed for a given ctDNA detection limit, sequencing cost, and/or DNA input mass.
Thus, Diehn teaches that not all of the identified somatic tumor-specific mutations are assayed for in the cfDNA. Rather a subset (e.g. the subset of 1 versus 2) may be assayed for in the cfDNA. Diehn also teaches considering the cost of the method when determining selector sets of mutations, as well as the amount of patient DNA available to conduct the assay.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Diehn by assaying the cfDNA for only a subset of the identified somatic, tumor-specific mutations detected in the tumor of the patient since Diehn teaches that this can be done to aid with costs and that the number of mutations should be taken into consideration based on cfDNA detection limits and DNA input mass.
Regarding claims 10, 11, 21 and 29, these claims recite an inherent property of the recited method. Since the method of Diehn as described above is the same as that claimed, the method of Diehn necessarily also achieves a detection sensitivity of about 20-50 ctDNA fragments comprising a tumor-specific somatic mutation in a sample with a background of 500,000 or 100,000 ctDNA fragments. See also para [0060] and [0075] of Diehn which teaches the high level of sensitivity of the method disclosed therein and the ability to detect mutant allele fractions as low as 0.01%, .001% or 0.0001%  (i.e. “[0045]…The method may be capable of detecting a percentage of ctDNA that may be less than 0.01% of the total cfDNA. The method may be capable of detecting a percentage of ctDNA that may be less than 0.001% of the total cfDNA. The method may be capable of detecting a percentage of ctDNA that may be less than 0.0001% of the total cfDNA”).
Regarding claims 12, 22 and 30, Diehn teaches using selector sets (i.e.,  oligonucleotide capture probe sets) that can detect at least 10 different tumor-specific somatic mutations present in at least 10 different genomic regions (e.g. para [0232], [0500] and [0518]). For instance, Diehn states:
 “[00500] … The selector set may comprise at least about 10 different genomic regions; at least about 25, at least about 50, at least about 100, at least about 150, at least about 200, at least about 250, at least about 300, at least about 350, at least about 400, at least about 500, at least about 600, at least about 700, at least about 800, at least about 900, at least about 1000 or more different genomic regions.”

Regarding claims 13 and 23, these claims recite an inherent property of the DNA fragments that are captured / enriched by the claimed method. Since the method of Diehn also captures the same DNA fragments from serum or plasma samples, the method of Diehn also enriches for DNA fragment averaging less than about 200 base pairs in length. Further, Diehn states that “[00680] Samples useful for the methods of the invention may comprise cell-free DNA (cfDNA), e.g., DNA in a sample that is not contained within a cell. Typically such DNA may be fragmented, and may be on average about 170 nucleotides in length, which may coincide with the length of DNA around a single nucleosome.” Thus, Diehn teaches that the cfDNA in plasma and serum samples are necessarily of an average length of 170bp, which is less than about 200bp. Thereby, the method of Diehn is one that enriches / captures cfDNA fragments of about 170bp, which is less than about 200bp. 
Regarding claims 14 and 24, Diehn teaches that the selector set of probes may be capture probes and that DNA fragments in the fluid sample from the patient that do not hybridize to the capture probes are removed (e.g. para [0021] and [00686]). For instance, Diehn states:
“[0021] Selecting the cfNA may comprise (i) hybridizing the cell-free nucleic acid sample to a plurality of selector set probes comprising a specific binding member; (ii) binding hybridized nucleic acids to a complementary specific binding member; and (iii) washing away unbound DNA.”
“[0686]… The DNA may then be denatured, and hybridized to a population of selector set probes comprising a specific binding member, e.g. biotin, etc. The composition of hybridized DNA may then be applied to a complementary binding member, e.g. avidin, streptavidin, an antibody specific for a tag, etc., and the unbound DNA washed free. The selected DNA population may then be washed free of the unbound DNA.”

Regarding claims 15 and 25, Diehn teaches that the captured / enriched DNA fragments may be amplified prior to sequencing (e.g. para [0015] “The "selected" ctDNA is then amplified and sequenced to determine which of the selected genomic regions are mutated in the individual tumor”). 
Regarding claims 18, 19, and 21-25, Diehn also teaches extracting nucleic acids from the blood plasma or serum sample. For example, Diehn states “[0046] The sample may be a plasma or serum sample;” and “[00683] The step of obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer may also include the process of extracting a biological fluid or tissue sample from the subject with the specific cancer.”
Additionally regarding claims 18, 19, and 21-25, as well as claims 26, and 28-32, as discussed above, Diehn teaches comparing the genomic DNA sequences from the tissue of the solid tumor of the patient to a reference nucleic acid sequence, which reference nucleic acid sequence is a non-tumor sample of the patient to thereby identify (i.e., establish) tumor-specific somatic mutations (i.e., a predetermined set of tumor-specific somatic mutations). 
Further regarding claims 28-32, Diehn teaches the method of claim 26 as set forth above and further teaches extracting nucleic acids from the blood plasma or serum sample. For example, Diehn states “[0046] The sample may be a plasma or serum sample;” and “[00683] The step of obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer may also include the process of extracting a biological fluid or tissue sample from the subject with the specific cancer.”
9.  Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehn et al (WO 2014/151117, published 9-25-14; cited in the IDS) in view of Newman et al (Nature Medicine. May 2014.  20(5): 548-554 and Supplementary Information pages 1-22).
The teachings of Diehn are presented above.
Diehn teaches determining the quantity of ctDNA and the quantity of cfDNA (e.g., para [0045] and [0366]) and methods of assessing tumor burden based on the quantity of ctDNA in the plasma or serum sample (e.g. para [0118]). 
Diehn does not specifically exemplify a method that further comprises determining a fraction of the cfDNA fragments that are ctDNA fragments.
However, Diehn teaches:

[00118] Further disclosed herein are methods of assessing tumor burden in a subject in need thereof. The method may comprise (a) obtaining sequence information on cell-free nucleic acids derived from a sample from the subject; (b) using a computer readable medium to determine quantities of circulating tumor DNA (ctDNA) in the sample; (c) assessing tumor burden based on the quantities of ctDNA; and (d) reporting the tumor burden to the subject or a representative of the subject.
[00119] Determining quantities of ctDNA may comprise determining absolute quantities of ctDNA. Determining quantities of ctDNA may comprise determining relative quantities of ctDNA.
           [00469] Provided herein are methods for the ultrasensitive detection of circulating tumor DNA in a sample. The method may be called CAncer Personalized Profiling by Deep Sequencing (CAPP-Seq). The method may comprise (a) obtaining sequence information of a cell-free DNA (cfDNA) sample derived from a subject; and (b) using sequence information derived from (a) to detect cell-free tumor DNA (ctDNA) in the sample, wherein the method is capable of detecting a percentage of ctDNA that is less than 2% of total cfDNA. CAPP-Seq may accurately quantify cell-free tumor DNA from early and advanced stage tumors. CAPP-Seq may identify mutant alleles down to 0.025% with a detection limit of <0.01%. Tumor-derived DNA levels often paralleled clinical responses to diverse therapies and CAPP-Seq may identify actionable mutations. CAPP-Seq may be routinely applied to noninvasively detect and monitor tumors, thus facilitating personalized cancer therapy….     
[0712] The quantity of ctDNA may be converted into a mass per unit volume value by multiplying the percentage of the ctDNA by the absolute concentration of the total cell-free DNA per unit volume. For example, the percentage of ctDNA may be 30% and the concentration of the cell free DNA may be 10 nanograms per milliliter (ng/mL); the quantity of ctDNA may be 3 ng/mL (e.g., 0.30 times 10 ng/mL).
       Thus, Diehn teaches determining tumor burden by determining the total amount of ctDNA produced by hybridizing the selector / capture probes to the cfDNA and that this amount of total ctDNA may be expressed as a relative quantity of ctDNA.
Further, Newport teaches methods for determining a patient’s tumor burden comprising determining the fraction of ctDNA comprising patient tumor-specific mutations to total ctDNA in the patient’s plasma sample and that the fraction of ctDNA is a reflection of tumor burden (e.g. p. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Diehn so as to have determined the fraction of cfDNA fragments that are ctDNA fragments since Diehn teaches that the relative amount of ctDNA is indicative of tumor burden and Newport teaches comparing the amount of ctDNA to the amount of cfDNA to monitor tumor burden.
Response to remarks regarding the prior art rejections:
The response argues that Diehn teaches using mutations that are common driver mutations and not mutations that are unique to a patient’s tumor. It is stated that Diehn does not teach using tumor-specific mutations or a subset of tumor-specific mutations. The response states “For instance, paragraph [00717] indicates that a selector set may comprise "one or more mutations specific to the sequencing information of the tumor sample" but this does not mean that Diehn's selector set was designed based specifically on the patient's own unique tumor-specific somatic mutations. Rather, this paragraph is saying that a given patient's tumor may, incidentally, comprise some of the mutations in the selector set because-as paragraph [0013] clearly defines-the selector set "is designed such that at least one mutation within the plurality of genomic regions is present in a majority of all subjects with the specific cancer." It is further argued that “Diehn teaches using "selectors" for enrichment that are "in a majority of all subjects with the specific cancer." In other words, the present methods are patient-specific while Diehn's are the precise opposite.”
These arguments have been fully considered but are not persuasive. Applicant’s arguments are focused on only one of the embodiments disclosed by Diehn and not the complete teachings of Diehn. As set forth in the rejection, Diehn also teaches personalized methods wherein oligonucleotides are generated that are specific to a patient’s tumor and are absent from non-tumor DNA of the patient and these oligonucleotides are used to capture / enrich the cfDNA for ctDNA comprising the patient's tumor-specific mutations (see, e.g., para [00261], [00437] and Example 2). For instance, claim 89 of Diehn recites:

    PNG
    media_image1.png
    321
    786
    media_image1.png
    Greyscale


Diehn also states:
“[00437] Further disclosed herein are methods of producing a selector set. The method may comprise (a) obtaining sequencing information of a tumor sample from a subject suffering from a cancer; (b) comparing the sequencing information of the tumor sample to sequencing information from a non-tumor sample from the subject to identify one or more mutations specific to the sequencing information of the tumor sample; and (c) producing a selector set comprising one or more genomic regions comprising the one or more mutations specific to the sequencing information of the tumor sample.”
“[00717] The selector sets created according to the methods described herein may be useful in the analysis of genetic alterations, particularly in comparing tumor and genomic sequences in a patient with cancer. As shown in Figure 2, a tissue biopsy sample from the patient may be used to discover mutations in the tumor by sequencing the genomic regions of the selector library in tumor and genomic nucleic acid samples and comparing the results.
[00718] To develop such a dataset, a sample of tumor cells or known tumor DNA may be obtained, which is compared to a germline sample. Preferably although not necessarily, a germline sample may be from the individual.

Thus, contrary to Applicant’s arguments based on only a portion of the teachings of the Diehn reference, Diehn does teach “patient-specific” methods which enrich for ctDNA fragments in cfDNA present in a plasma or serum sample of the patient using a plurality of oligonucleotides / selector sets of oligonucleotides that hybridize to tumor-specific somatic mutations, which are somatic mutations present in the genomic DNA of the patient’s tumor and not present in a non-tumor sample of the patient. 
New Rejection - Double Patenting
10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-6, 9-15, 18-19, 21-26, and 28-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-44 of copending Application No. 17/678,829 (reference application) in view of Diehn et al (WO 2014/151117, published 9-25-14; cited in the IDS). 
The present claims and the claims of ‘829 are both inclusive of methods comprising: extracting cfDNA from a blood plasma or serum sample from a subject having cancer / a history of cancer, assaying genomic DNA from a solid tumor tissue of the subject and identifying a set of somatic mutations by comparing the genomic DNA from the solid tumor of the subject to a non-tumorigenic sample from the subject; obtaining oligonucleotides that are capable of hybridizing to a subset of the identified tumor-specific somatic mutations; contacting cfDNA from the sample with the oligonucleotides and enriching for DNA fragments comprising one or more of the tumor-specific somatic mutations, wherein enriching comprises i) hybrid capture-based enrichment; ii) PCR-target enrichment; or iii) on-sequencer enrichment. 
Regarding present claims 2 and 19, the claims of ‘829 include sequencing the DNA fragments hybridized to the probes to identify the presence of one or more of the tumor-specific mutations (e.g., claims 36-38 of ‘829).
Regarding claims 4 and 5, the claims of ‘829 include methods in which the fluid sample is a plasma sample of a patient with cancer, and such plasma samples necessarily comprise both ctDNA derived from the solid tumor and cfDNA not derived from the solid tumor and are substantially free of cells.
Regarding present claim 9, the claims of ‘829 include determining the amount of DNA fragments hybridized to the oligonucleotides and thereby comprising the tumor-specific mutations (e.g., claim 39). The recitation of “wherein the determined amount of DNA fragments reflects the tumor burden of the patient” constitutes an inherent property of the amount of the DNA fragments.
Regarding present claims 10, 11, 21 and 29, claim 32 of ‘829 recites that the method has a detection sensitivity of about 20-50 ctDNA fragments comprising a tumor-specific somatic mutation in a sample with a background of 500,000 ctDNA fragments. Further, these claims recite an inherent property of the recited method. Since the method of ‘829 is the same as that claimed, the method of ‘829 necessarily also achieves a detection sensitivity of about 20-50 ctDNA fragments comprising a tumor-specific somatic mutation in a sample with a background of 500,000 or 100,000 ctDNA fragments. 
Regarding present claims 12, 22 and 30, claim 35 of ‘’829 recites detecting at least 10 different tumor-specific mutations. 
Regarding present claims 15 and 25, the claims of ‘829 include PCR-target enrichment (see claim 31).
Regarding present claim 33, claim 39 of ‘829 recites determining the fraction of the cfDNA fragments that are circulating tumor DNA (ctDNA) fragments.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9. Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-44 of copending Application No. 17/678,829 (reference application) in view of Diehn et al (WO 2014/151117, published 9-25-14; cited in the IDS) and Newman et al (Nature Medicine. May 2014.  20(5): 548-554 and Supplementary Information pages 1-22).
The claims of ‘829 are presented above.
The claims of ‘829 do not recite a method that further comprises determining the total amount of ctDNA produced by hybridizing the selector / capture probes and the total amount of cfDNA in the sample.
However, Diehn teaches:

[00118] Further disclosed herein are methods of assessing tumor burden in a subject in need thereof. The method may comprise (a) obtaining sequence information on cell-free nucleic acids derived from a sample from the subject; (b) using a computer readable medium to determine quantities of circulating tumor DNA (ctDNA) in the sample; (c) assessing tumor burden based on the quantities of ctDNA; and (d) reporting the tumor burden to the subject or a representative of the subject.
[00119] Determining quantities of ctDNA may comprise determining absolute quantities of ctDNA. Determining quantities of ctDNA may comprise determining relative quantities of ctDNA.
           [00469] Provided herein are methods for the ultrasensitive detection of circulating tumor DNA in a sample. The method may be called CAncer Personalized Profiling by Deep Sequencing (CAPP-Seq). The method may comprise (a) obtaining sequence information of a cell-free DNA (cfDNA) sample derived from a subject; and (b) using sequence information derived from (a) to detect cell-free tumor DNA (ctDNA) in the sample, wherein the method is capable of detecting a percentage of ctDNA that is less than 2% of total cfDNA. CAPP-Seq may accurately quantify cell-free tumor DNA from early and advanced stage tumors. CAPP-Seq may identify mutant alleles down to 0.025% with a detection limit of <0.01%. Tumor-derived DNA levels often paralleled clinical responses to diverse therapies and CAPP-Seq may identify actionable mutations. CAPP-Seq may be routinely applied to noninvasively detect and monitor tumors, thus facilitating personalized cancer therapy….     
[0712] The quantity of ctDNA may be converted into a mass per unit volume value by multiplying the percentage of the ctDNA by the absolute concentration of the total cell-free DNA per unit volume. For example, the percentage of ctDNA may be 30% and the concentration of the cell free DNA may be 10 nanograms per milliliter (ng/mL); the quantity of ctDNA may be 3 ng/mL (e.g., 0.30 times 10 ng/mL).
       Thus, Diehn teaches determining tumor burden by determining the total amount of ctDNA produced by hybridizing the selector / capture probes to the cfDNA and that this amount of total ctDNA may be expressed as a relative quantity of ctDNA.
Further, Newport teaches methods for determining a patient’s tumor burden comprising determining the fraction of ctDNA comprising patient tumor-specific mutations to total ctDNA in the patient’s plasma sample and that the fraction of ctDNA is a reflection of tumor burden (e.g. p. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to have modified the method of ‘829 so
as to have determined the fraction of ctDNA fragments in the cfDNA and to have
compared the total amount of ctDNA produced by hybridizing the selector / capture
probes to the cfDNA to the total amount of cfDNA in the plasma or serum sample to provide the benefit of determining the tumor fraction for the patient since Diehn teaches that the relative amount of ctDNA is indicative of tumor burden and Newport teaches comparing the amount of ctDNA to the amount of cfDNA to monitor tumor burden.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634